Citation Nr: 1508313	
Decision Date: 02/25/15    Archive Date: 03/11/15

DOCKET NO.  11-01 403	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for service connection for a disability of the eyes manifested by vision impairment.

2.  Entitlement to service connection for a disability of the eyes manifested by vision impairment.


REPRESENTATION

Appellant represented by:	Blinded Veterans Association


ATTORNEY FOR THE BOARD

J. Gallagher, Associate Counsel



INTRODUCTION

The appellant served on active duty for training (ACDUTRA) from April 1970 to June 1970.

This appeal is before the Board of Veterans' Appeals (Board) from a January 2010 rating decision of the abovementioned Department of Veterans Affairs (VA) Regional Office (RO).

In September 2013, the Board remanded the appellant's appeal to the RO with instruction to request relevant medical records and the appropriate authorizations from the appellant, obtain from the Social Security Administration records pertinent to any claim for Social Security disability benefits and records relied upon concerning such claim, and conduct any further necessary development.  The RO complied with these instructions, and reasonable efforts have been made to associate the relevant records with the appellant's electronic claims file.  The Board is therefore satisfied that the instructions in its remand of September 2013 have been satisfactorily complied with.  See Stegall v. West, 11 Vet. App. 268 (1998).

The issue of entitlement to service connection for a disability of the eyes manifested by vision impairment is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  In a final decision issued in December 1970, the RO denied the appellant's claim for service connection for a disability of the eyes manifested by vision impairment, based on a finding that there was no evidence of aggravation of the appellant's condition which predated service.

2.  The evidence associated with the claims file subsequent to the December 1970 denial includes evidence that relates to an unestablished fact necessary to substantiate the clam for service connection a disability of the eyes manifested by vision impairment, is not cumulative or redundant of the evidence previously of record, and is sufficient to raise a reasonable possibility of substantiating the claim for service connection for a disability of the eyes manifested by vision impairment.


CONCLUSION OF LAW

Evidence received since a final December 1970 rating decision is new and material; therefore, the appellant's claim of entitlement to service connection for a disability of the eyes manifested by vision impairment is reopened.  38 U.S.C.A. §§ 5108, 7105(c) (West 2014); 38 C.F.R. §§ 3.156(a), 20.1103 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appellant seeks to reopen his previously denied claim for service connection for a disability of the eyes manifested by vision impairment.

As a general rule, a previously denied claim shall be reopened and reviewed if new and material evidence is presented or secured with respect to that claim.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.  When a claimant seeks to reopen a final decision, the first inquiry is whether the evidence obtained after the last disallowance is "new and material." 

Under 38 C.F.R. § 3.156(a), new evidence means evidence not previously submitted to agency decision makers.  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156 (a).

The submission of "new and material" evidence is a jurisdictional prerequisite to the Board's review of such an attempt to reopen a claim.  Absent the submission of evidence that is sufficient to reopen the claim, the Board's analysis must cease.  See Barnett v. Brown, 83 F.3d 1380, 1384 (Fed. Cir. 1996); Butler v. Brown, 9 Vet. App. 167, 171 (1996); McGinnis v. Brown, 4 Vet. App. 239, 244 (1993).  The United States Court of Appeals for Veterans Claims (Court) has held that the determination of whether newly submitted evidence raises a reasonable possibility of substantiating the claim, in the final sentence of 38 C.F.R. § 3.156(a), does not create a third element in the reopening process, but is a component of the question of what is new and material evidence, rather than a separate determination to be made if evidence is new and material.  See Shade v. Shinseki, 24 Vet. App.110, 117 (2010) (noting that 38 U.S.C.A. § 5108  requires only new and material evidence to reopen).

Shade further holds that 38 C.F.R. § 3.156 "suggests a standard that would require reopening if newly submitted evidence, combined with VA assistance and considering the other evidence of record, raises a reasonable possibility of substantiating the claim[.]"  Id.  The Board should not focus solely on whether the evidence remedies the principal reason for denial in the last prior decision, and regulations do not require new and material evidence as to each previously unproven element of a claim.  Id.  Rather the Board should focus on whether the evidence, taken together, could at least trigger the duty to assist by providing a medical opinion.  Id.; see also McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).

When determining whether a claim should be reopened, the credibility of the newly submitted evidence is presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).  If the evidence is new, but not material, the inquiry ends and the claim cannot be reopened.  Smith v. West, 12 Vet. App. 312 (1999).  Once evidence is deemed new and material, the Board can proceed to review the claim based on the merits and the entire evidence of record.

In this case, service treatment records show that the appellant underwent his induction examination in November 1969.  At this examination, the appellant's uncorrected distance visual acuity was measured at 20/400 in both eyes.  The appellant's corrected distance visual acuity was measured at 20/30 in both eyes.  His uncorrected near visual acuity was 20/20 in both eyes.  In his accompanying medical history report, the appellant reported that he had myopia and wore glasses all the time.  The appellant was deemed qualified for service in the United States Army Reserves.

The appellant entered ACDUTRA on April 24, 1970.  Service treatment records show that on April 27 and April 29 he received multiple immunizations.  On April 30, an optometry clinic record showed that he had no complaints, but his corrected visual acuity had worsened to 20/70 in the left eye and 20/200 in the right eye.  Testing on May 1, 1970, revealed bilateral macular lesions compatible with sunburn, and the appellant was placed on restricted duty.  The appellant was seen again on May 5, and further study was deemed necessary.  On May 7, the appellant was referred to a retinal specialist.  On May 19, the retinal specialist found macular changes with an unknown etiology, with a probable stable prognosis.  

A clinical record dated May 27 recommended the appellant meet a medical board for consideration for separation from service.  The record stated that the appellant's vision had not been correctable to 20/20 for most of his life, and that his vision was now progressively worsening.  Examination revealed macular dystrophy and probable Doynes honeycomb degeneration, with a diagnosis of progressive chorioretinal dystrophy with poor vision.  The medical board evaluation, dated June 1, 1970, confirmed the findings of the April 30 vision tests and the diagnosis of the May 27 clinical record.  In what the Board assumes was a misprint, the medical board checked the box finding the appellant fit for duty.  The medical board, however, recommended separation, and the appellant indicated that he did not desire to continue in the service, and that he agreed with the medical board's determination that he was unfit for service.  An accompanying examination report indicated that the appellant was not qualified for service.  The appellant signed a statement on June 2, 1970, requesting discharge from service, and stating that he felt that at the time of his induction into service he did not meet the applicable medical fitness standards.  The appellant was discharged June 18, 1970.

In a statement accompanying his October 1970 original claim, the appellant stated that he was sent to the hospital during his first week of basic training.  His problem was initially diagnosed with severe sunburnt eyes, but was then diagnosed with probable Doynes honeycomb degeneration.  He stated that his eyesight slowly weakened, and that he was filing his claim because his eyesight was weaker than before he entered service.

The appellant's original claim was denied in a December 1970 rating decision based on a finding that there was no evidence of aggravation of the appellant's condition which predated service.  The appellant did not appeal, and no evidence was submitted within one year of the decision.  The Board therefore finds that the decision was final.  

In his November 2009 informal claim to reopen, the appellant stated that he received a series of inoculations upon entering ACDUTRA.  The appellant stated that immediately after receiving the shots, he began running an extremely high fever, was bordering on delusional, and losing vision.  Afterwards, he heard from his bunkmate that another soldier had a reaction to the shots and was taken to the hospital via ambulance.  The appellant stated that his eyes were examined 48 hours later, and he was accused by a major of faking poor vision to avoid service.  The appellant stated he was diagnosed with Doynes honeycomb degeneration, and discharged.  The appellant stated that some years later, his private retinal specialist ruled out Doynes honeycomb degeneration, but was unable to provide a definitive diagnosis.  Other doctors have been unable to provide such a diagnosis, but informed the appellant that they could not improve his vision.  The appellant disputed that he did not meet medical standards upon induction, and disputed the Doynes diagnosis on the grounds that it is a hereditary condition, and his family all have good vision.

March 2009 treatment records from the appellant's private ophthalmologist reflect a consideration of diagnoses of Stargardt's dystrophy or some other retinal dystrophy.  An August 2009 letter from a private retinal specialist indicated that the appellant has nonspecific bilateral retinal degeneration.  The specialist was unable to give a definitive diagnosis.

VA treatment records show that the appellant had been treated for his eye condition from September 2009 through June 2010.  No definitive diagnosis or etiology was offered by VA care providers.

In a November 2010 letter, the appellant's private ophthalmologist stated that the appellant informed him that his vision was normal upon entering ACDUTRA.  The ophthalmologist stated that the appellant reported that his vision loss occurred suddenly while in ACDUTRA, within one or two days after receiving multiple inoculations.  The ophthalmologist stated that he could not be certain of the appellant's diagnosis, though he thought he may be a variant of Stargardt's macular dystrophy or some other obscure retinal dystrophy.  He stated he "felt strongly, given his history, that the multiple inoculations which he received were indeed the proximate cause of his subsequent visual loss, which, as noted above, developed within one or two days following these inoculations."  He further stated that it was unquestionable that the appellant's retinal degeneration and accompanying visual loss manifested in ACDUTRA.  The ophthalmologist again stated that his opinion was based on the fact that the appellant "was inducted into military service with what he told me was normal vision," although he stated that the appellant's service treatment records were unavailable to him.

May 2011 treatment records from the appellant's private ophthalmologist note an impression that the appellant's condition is probable Stargardt's or Doyne's retinal/macular dystrophy.

The appellant provided an August 2014 letter from his new private ophthalmologist, who is in the same practice group as his original ophthalmologist.  The letter stated that the ophthalmologist reviewed the appellant's military records and treatments.  He further stated that it was very possible that the condition was caused or aggravated during enlistment in ACDUTRA.
 
The Board finds that the appellant has produced new evidence material to the claim.  In his November 2009 informal claim, the appellant stated that he had been told by doctors that the diagnosis on which the December 1970 denial was based was incorrect.  Furthermore, a November 2010 letter from the appellant's private physician opined that the appellant's condition was caused or aggravated during ACDUTRA.  The appellant had submitted no such opinion prior to the December 1970 denial.  Presuming the credibility of this evidence, it is sufficiently supportive of the claim to raise a reasonable possibility of substantiating the claim.  The Board thus finds this evidence new and material, and reopens the appellant's claim for service connection for a disability of the eyes manifested by vision impairment.

Because the appellant's claim is being granted in full with respect to the issue being decided, VA's duties to notify and assist are deemed fully satisfied and there is no prejudice to the appellant in proceeding to decide the issue on appeal.  See 38 U.S.C.A. §§ 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156, 3.159.


ORDER

New and material evidence has been presented, and the claim for service connection for a disability of the eyes manifested by vision impairment is reopened; the appeal is granted to this extent only.


REMAND

The appellant seeks service connection for a disability of the eyes manifested by vision impairment

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection requires: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also Caluza v. Brown, 7 Vet. App. 498 (1995).  Service connection may also be granted for any disease diagnosed after discharge when the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.

Generally, in order to qualify for VA benefits, a claimant must be a veteran.  See Dingess v. Nicholson, 19 Vet. App. 473, 484 (2006) (status as a "veteran" is one of the five elements of a claim for service-connection benefits).  One of the benefits administered by VA that is reserved specifically for veterans is disability compensation.  Accordingly, in order to establish his entitlement to disability compensation benefits, he or she must first establish "veteran" status. 

The term "veteran" is defined in 38 U.S.C.A. § 101(2) as "a person who served in the active military, naval, or air service, and who was discharged or released therefrom under conditions other than dishonorable."  The term "active military, naval, or air service" includes (1) active duty, (2) any period of ACDUTRA during which the individual concerned was disabled or died from a disease or injury incurred or aggravated in line of duty, and (3) any period of inactive duty training (INACDUTRA) during which the individual concerned was disabled or died from an injury incurred or aggravated in line of duty.  38 U.S.C.A. § 101(24); 38 C.F.R. § 3.6(a); see Biggins v. Derwinski, 1 Vet. App. 474, 477-78 (1991).

ACDUTRA is defined, in part, as "full-time duty in the Armed Forces performed by reserves for training purposes."  38 U.S.C.A. § 101(22); 38 C.F.R. § 3.6(c).  The term INACDUTRA is defined, in part, as duty, other than full- time duty, under sections 316, 502, 503, 504, or 505 of title 32 [U. S. Code] or the prior corresponding provisions of law.  38 U.S.C.A. § 101(23); 38 C.F.R. § 3.6(d).

While service on active duty alone is sufficient to meet the statutory definition of veteran, service on ACDUTRA (or INACDUTRA), without more, will not suffice to give one "veteran" status.  Donnellan v. Shinseki, 24 Vet. App. 167, 172 (2010).  Before veteran status can be established for a period of such service, it must first be established that a claimant was disabled from a disease or injury incurred or aggravated in line of duty during ACDUTRA, or that he or she was disabled from an injury incurred or aggravated in line of duty during INACDUTRA.  

Pertinent to any discussion of aggravation is the presumption of soundness.  Every veteran shall be taken to have been in sound condition when examined, accepted and enrolled for service, except as to defects, infirmities, or disorders noted at the time of examination, acceptance, and enrollment, or where clear and unmistakable (obvious or manifest) evidence demonstrates that the injury or disease (1) existed before acceptance and enrollment and (2) was not aggravated by such service.  38 U.S.C.A. § 1111; 38 C.F.R. § 3.304.  Only conditions as are recorded in examination reports are to be considered as noted.  38 C.F.R. § 3.304(b).  For veterans who have achieved "veteran" status through a prior period of duty and claim a disability incurred only during a later period of ACDUTRA, the presumption of soundness applies, but only when the veteran has been "examined, accepted, and enrolled" for the period of ACDUTRA, and where that examination revealed no "defects, infirmities, or disorders."  Smith v. Shinseki, 24 Vet. App. 40, 45-46 (2010).

Ordinarily, a pre-existing injury or disease will be considered to have been aggravated by active military, naval, or air service, where there is an increase in disability during such service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(a).  However, the presumption of aggravation is not applicable to periods of ACDUTRA or INACTDUTRA.  Smith v. Shinseki, 24 Vet. App. 40, 48 (2010).  Because the "active military, naval, or air service" that, under 38 U.S.C.A. § 1153, is a prerequisite for benefits based on a theory of aggravation, the Court has held that the term "aggravated" as it is used in section 101(24)(B) means that in order for a claimant to have active service that qualifies him to be a "veteran," the evidence must establish that during a period of ACDUTRA he or she experienced an increase in disability and that such increase was beyond the natural progress of that disease or injury.  Donnellan v. Shinseki, 676 F.3d 1089 (2012).  

Just establishing that a disability worsened during service is not enough, since the presumption of aggravation does not apply where a claim is based on a period of ACDUTRA or INACDUTRA.  See Smith, 24 Vet. App. at 48 n.7.  Furthermore, temporary or intermittent flare-ups of a pre-existing condition during service are not sufficient to be considered aggravation of the condition, unless the underlying condition, as contrasted to symptoms, worsens.  See Jensen v. Brown, 4 Vet. App. 304, 306-07 (1993); Hunt v. Derwinski, 1 Vet. App. 292 (1991).

Under the VCAA, VA is obliged to provide an examination when the record contains competent evidence that the claimant has a current disability or signs and symptoms of a current disability, the record indicates that the disability or signs and symptoms of disability may be associated with active service, and the record does not contain sufficient information to make a decision on the claim.  38 U.S.C.A. § 5103A(d); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The evidence of a link between current disability and service must be competent.  Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 2003).

The Board finds that further development is required to decide this appeal.  Specifically, the Board finds that the letters provided by the appellant's private ophthalmologists constitute competent medical evidence of a link between the appellant's disability and his period of ACDUTRA, but do not contain sufficient information to make a decision on the appellant's claim.

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the claims file any additional medical evidence that may have come into existence but has not been associated with the record.  

2.  Schedule the appellant for a VA examination for his disability of the eyes manifested by vision impairment.  The claims file must be reviewed by the examiner.  

Following a review of the claims file and any clinical examination results, the examiner should diagnose any disability suffered by the appellant.  For each disability diagnosed, the examiner should offer an opinion as to whether it is at least as likely as not (i.e. 50 percent probability or more) that such disability was caused by, incurred in, or aggravated by the appellant's period of ACDUTRA, including whether it was caused or aggravated by the inoculations administered to the appellant in April 1970.     

A rationale for all medical opinions shall be provided.  If the examiner cannot provide an opinion without resorting to speculation, he or she shall provide complete explanations stating why this is so.  In so doing, the examiner shall explain whether any inability to provide a more definitive opinion is the result of a need for additional information, or that he or she has exhausted the limits of current medical knowledge in providing an answer to that particular question.

3.  After completing the above, and any other development deemed necessary, readjudicate the appeal.  If the benefit sought remains denied, provide an additional supplemental statement of the case to the appellant and his representative, and return the appeal to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


